Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction

This application contains claims directed to the following patentably distinct species: 
Species I, drawn to Figures 1, 2, 3, 4, 5, 8, 
Species II, drawn to Figure 6
Species III, drawn to Figure 7
Species IV, drawn to Figures 9 & 10
Species V, drawn to Figures 11 & 12
Species VI, drawn to Figure 13
Species VII, drawn to Figure 14
Species VIII, drawn to Figure 15
Species IX, drawn to Figures 16-18
Species X, drawn to Figures 19-21
Species XI, drawn to Figures 22-24
Species XII, drawn to Figures 25-27
Species XIII, drawn to Figures 28-30
Species XIV, drawn to Figures 31-33
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

The species are independent or distinct because Species I refers to an air duct assembly comprising an air damper assembly with a shaft arrangement comprising bolts through the split shaft members, with both pairs of elements 18/20 and 42/44, Species II refers to a shaft arrangement using rivets through the split shaft members, with either pairs of elements 18/20 or 42/44, Species III refers to a shaft arrangement using rivets through the plates and not through the split shaft members, with an unnamed, unidentified element attached to only one side of the damper plates, with either pairs of elements 18/20 or 42/44, Species IV refers to a split shaft arrangement only comprising of elements 50 & 60 that contact the interior wall of the control assembly, Species V refers to a damper assembly that comprises of a fastener and only elements 302 & 303, on both sides of the damper assembly, Species VI refers to a damper assembly that comprises of a damper assembly with elements 402 & 404 only on one side of the damper assembly, Species VII refers to a damper arrangement with three rows of fingers,  Species VIII refers to a damper assembly with and element with a stiff portion and a flexible portion, Species IX pertains to a damper assembly comprising fasteners,  an axle located on one side on the damper assembly, with a gasket located on an inner periphery of the damper assembly, Species X pertains to a damper assembly comprising fasteners, an axle located on one side on the damper assembly, with a flow control member that completely encircles the damper plate, Species XI pertains to  a damper assembly comprising an axle located on one side on the damper assembly, with a flow control member that completely covers the opposing side of the axle, and a pocket portion located on the same side as the axle, Species XII pertains to Species X pertains to a damper assembly comprising an axle located on one side on the damper assembly, with a flow control member that completely encircles the damper plate, with a pocket portion located on the same side as the axle, Species XIII pertains to a damper assembly comprising fasteners, an axle located on one side on the damper assembly, with two flow control members, bisected through a horizontal line, that completely covers the damper plate from one side, with two pocket portions located on the same side as the axle, and Species XIV pertains to a damper assembly comprising fasteners, an axle located on one side on the damper assembly, with two flow control members, bisected through a horizontal line, that completely encircles the damper plate on one side, with two pocket portions located on the same side as the axle.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                     

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762